Citation Nr: 1123781	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  02-13 199	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder of the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to July 1969.  This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2008, a hearing was held before the undersigned; a transcript of this hearing is associated with the claims file.  The case was previously before the Board in July 2010, when the issues on appeal included entitlement to a total disability rating based on individual unemployability (TDIU).  During the pendency of the appeal, an April 2011 rating decision granted entitlement to TDIU, effective October 27, 2009.  Since the Veteran has not disagreed with the effective date assigned for TDIU, the issue pertaining to TDIU is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDING OF FACT

In March 2009, prior to the promulgation of a Board decision in the matter of whether new and material evidence has been received to reopen a claim of service connection for a skin disorder of the feet the Veteran requested a withdrawal of his appeal in such matter.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the Veteran's claim seeking to reopen a claim of service connection for a skin disorder of the feet.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on such claim is not necessary.

Legal Criteria and Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a March 2011 written statement, the appellant requested to withdraw his claim [seeking service connection] for skin disorder of the feet.  Hence, there are no allegations of error of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter.


ORDER

The appeal is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


